i-H
PER CURIAM:
Ante la Oficina del Procurador General se quejaron Francisco Santos y Carmen E. Díaz Martínez de una alegada falta de diligencia profesional del abogado *811Pedro Pérez Rodríguez con relación a una encomienda para inscribir dos propiedades en el Registro de la Propiedad. Francisco Santos adujo que esa encomienda fue acordada desde junio de 1978, satisfizo $275 y hasta el presente no ha cumplido con la misma el Lie. Pérez Rodríguez. Igual situa-ción ocurrió, aunque en distintos años, con relación a la queja de la señora Díaz Martínez. Previa investigación al efecto, la Oficina del Procurador General nos sometió un informe. Notificado del mismo, el 6 de septiembre de 1984 concedimos al Lie. Pérez Rodríguez veinte (20) días para que compareciera por escrito a mostrar causa por la cual no debería ser disciplinado. Hasta el presente ha hecho caso omiso a dicho requerimiento.
hH h — I
La naturaleza pública de que está revestida la profesión de abogado reclama de éstos estricta observancia de los requerimientos de los tribunales. El Canon 12 del Código de Ética Profesional les exige “desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en [la] tramitación y solución [de las causas]”. El compromiso de mantener y contribuir a un orden jurídico íntegro y eficaz, para lograr la más completa confianza y apoyo de la cuidadanía, se extiende no sólo a la esfera de la litigación de causas sino a la jurisdicción disciplinaria de este foro. Hemos de desalentar actitudes dilatorias en asuntos como el que nos ocupa. Independientemente de los méritos que puedan tener las quejas, todo abogado debe responder prontamente a los mandatos de este Tribunal. Su omisión puede conllevar que, en auxilio de nuestra jurisdicción disciplinaria, temporalmente tomemos las medidas necesarias y cautelares para vindicar la facultad constitucional de reglamentar el ejercicio de la profesión de abogado. Además, “[l]a indebida, irrazonable e inexcusable tardanza del querellado en formular su contestación a la querella es indicativa de una falta de respeto hacia los procedimientos del *812Tribunal”. In re Díaz García, 104 D.P.R. 171, 174 (1975). Tomamos conocimiento judicial de nuestra opinión en In re Pérez Rodríguez, 115 D.P.R. 547 (1984), mediante la cual separamos al Lie. Pedro Pérez Rodríguez por dos meses del ejercicio de la abogacía y permanentemente del ejercicio del notariado.
En ausencia de excusa válida oportuna, suspendemos del ejercicio de la práctica de abogado al Lie. Pedro Pérez Rodriguez hasta tanto el Tribunal considere apropiada la reins-talación por haber acreditado, mediante las diligencias de rigor, que está presto a cumplir y afrontar el trámite refe-rente a las quejas sin ulteriores dilaciones innecesarias.

Se dictará la correspondiente sentencia.